By the Court.
— The action below was brought for a malicious prosecution; and the facts disclosed in the state of demand are, that the defendant below made a complaint to the grand jury against the plaintiff below, and that the grand jury did not then find a bill; that at the next court lie renewed the complaint before another grand jury, and that grand jury found a bill of indictment against the plaintiff below', whereby he was put to costs. — We are clear that an action cannot be maintained on these facts.
Judgment reversed.